 



Exhibit 10-n.2

SEVENTH AMENDMENT TO COMMERCIAL LEASE

[CarrAmerica Realty, L.P./Advanta Bank Corp.]

     THIS SEVENTH AMENDMENT (this “Amendment”) is entered into as of the 25th
day of January, 2005, between CARRAMERICA REALTY, L.P., a Delaware limited
partnership (“Landlord”), whose address is 1850 K Street, N.W., Suite 500,
Washington, D.C. 20006, and ADVANTA BANK CORP., a Utah corporation, formerly
known as Advanta Financial Corp. (“Tenant”), whose address is 11850 South
Election Road, Draper, Utah 84020. (Landlord and Tenant are referred to in this
Amendment collectively as the “Parties,” and individually as a “Party.”)

     FOR THE SUM OF TEN DOLLARS ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, the
Parties agree as follows:

     1. Definitions. As used in this Amendment, each of the following terms
shall have the indicated meaning, and any capitalized term that is used but not
defined in this Amendment shall have the meaning set forth in the Lease (as
defined below in this Paragraph 1):

          1.1. “Final Expansion Date” means April 1, 2005.

          1.2. “Lease” means the Commercial Lease, dated September 28, 1995, as
previously amended by the First Amendment to Lease, dated February 13, 1996, the
Second Amendment to Lease, dated May 20, 1996, the Third Amendment to Commercial
Lease, dated October 27, 2000, the Fourth Amendment to Commercial Lease, dated
May 3, 2001, the Fifth Amendment to Commercial Lease, dated February 28, 2002,
and the Sixth Amendment to Commercial Lease (the “Sixth Amendment”), dated
December 9, 2004, all entered into between Landlord or its predecessor in
interest, Draper Park North, L.C., a Utah limited liability company, as
landlord, and Tenant, as tenant.

          1.3. “Previous Space” means the space covered by the Lease prior to
this Amendment (comprised of both the “Existing Space” and the “Additional
Space” identified in the Sixth Amendment), consisting of approximately 56,360
rentable square feet, plus any additional square footage added by the expansion
of the exercise facility pursuant to Paragraph 6 of this Amendment.

          1.4. “Remaining Space” means the additional space located on the
second floor of the Building being added to the Previous Space by this
Amendment, shown on the attached Exhibit A, consisting of approximately 15,878
rentable square feet, minus any square footage added to the Previous Space, as
set forth in Paragraph 1.3 of this Amendment.

     2. Purpose. The Parties desire to expand the Previous Space to add the
Remaining Space, in accordance with the terms and conditions of this Amendment.

 



--------------------------------------------------------------------------------



 



     3. Premises. As of the Final Expansion Date, the Remaining Space shall be
added to the Previous Space. As of the later of (a) the Final Expansion Date,
and (b) the date on which all of the Additional Space is Delivered to Tenant (as
those terms are defined in the Sixth Amendment), the “Premises” shall mean and
consist of approximately 72,238 rentable square feet in the aggregate.

     4. Base Rent.

          4.1. Previous Space—Prior to May 1, 2005. Tenant shall pay to Landlord
Base Rent on the Previous Space in accordance with the Lease, without reference
to this Amendment, for the period expiring on April 30, 2005.

          4.2. Remaining Space—Prior to May 1, 2005. Tenant shall pay to
Landlord Base Rent on the Remaining Space at the rate of $15.95 per rentable
square foot for the period commencing on the Final Expansion Date and expiring
on April 30, 2005.

          4.3. Premises—On and after May 1, 2005. Tenant shall pay to Landlord
Base Rent on the Premises (comprised of both the Previous Space and the
Remaining Space) on and after May 1, 2005 in accordance with the following
schedule:

              Dates   Annual Rent   Monthly Rent   Annual Rent Per RSF
5-01-05 to 4-30-06
  $1,152,196.08   $96,016.34   $15.95
5-01-06 to 4-30-07
  $1,186,870.32   $98,905.86   $16.43
5-01-07 to 4-30-08
  $1,222,266.96   $101,855.58   $16.92
5-01-08 to 4-30-09
  $1,259,108.40   $104,925.70   $17.43
5-01-09 to 4-30-10
  $1,296,672.12   $108,056.01   $17.95

     5. Operating Expenses. Operating Expenses for the Remaining Space shall be
handled in the same manner as those for the Additional Space, as set forth in
Paragraph 6 of the Sixth Amendment.

     6. Tenant Improvements. Landlord shall, as soon as reasonably practicable,
at its sole cost and expense, expand the size of the exercise facility
identified in the Sixth Amendment by an amount determined by Tenant, up to an
additional 400 square feet. At Tenant’s request made within fifteen (15) days
after the date of this Amendment, Landlord shall, at Tenant’s sole cost and
expense, expand the size of such exercise facility beyond such additional 400
square feet. In addition, Landlord shall contribute up to One Hundred
Fifty-Eight Thousand Seven Hundred Eighty Dollars ($158,780) (the “Landlord’s
Contribution”) toward improvements to the

-2-



--------------------------------------------------------------------------------



 



Premises made by Tenant in accordance with Article 8 of the Lease during the
period commencing on the date of this Amendment and expiring on the expiration
or sooner termination of the Term. The Landlord’s Contribution shall be made by
Landlord to Tenant within ten (10) days after receipt by Landlord of third-party
invoices for completed work. The Landlord’s Contribution is in addition to, and
not in any manner in derogation of, the tenant improvement obligations of
Landlord set forth in Paragraph 7 of the Sixth Amendment.

     7. Parking Stalls. In complete satisfaction of Tenant’s parking rights set
forth in the Lease, commencing on the Final Expansion Date, Tenant shall be
entitled to the exclusive use of the four hundred nineteen (419) parking stalls
in the parking lots and parking structure (upper and lower levels) adjacent to
the Building, comprising one hundred percent (100%) of all parking stalls
serving the Building. Tenant may, at its sole cost and expense, subject to
reimbursement as part of the Landlord’s Contribution, install a security gate at
the entrance to the lower level of such parking structure, which may be linked
to Tenant’s security system, provided that Tenant first obtains Landlord’s
written approval of the size, color and style of such security gate.

     8. Options to Extend. The options to extend set forth in the Sixth
Amendment shall apply to the entire Premises, comprised of the Previous Space
and the Remaining Space.

     9. Security Station. Notwithstanding Paragraph 11 of the Sixth Amendment to
the contrary, Tenant may, at its option, leave its security station in its
current location.

     10. General Provisions. In the event of any conflict between the provisions
of the Lease and the provisions of this Amendment, the provisions of this
Amendment shall control. As modified by this Amendment, the Lease and all of
Tenant’s obligations under the Lease are ratified and affirmed in their
entirety. This Amendment shall inure to the benefit of, and be binding on, the
Parties and their respective successors and assigns. This Amendment shall be
governed by, and construed and interpreted in accordance with, the laws
(excluding the choice of laws rules) of the state of Utah. This Amendment may be
executed in one document or in any number of duplicate originals or
counterparts, each of which when so executed shall constitute in the aggregate
but one and the same document, and shall be binding after each Party has signed
this Amendment and Advanta Corp. has signed the attached Consent and
Confirmation of Guarantor, and each Party has received a fully executed copy of
this Amendment and such attachment. Each individual executing this Amendment
represents and warrants that such individual has been duly authorized to execute
and deliver this Amendment in the capacity and for the entity set forth where
such individual signs. Each exhibit referred to in, and attached to, this
Amendment is an integral part of this Amendment and is incorporated in this
Amendment by this reference.

-3-



--------------------------------------------------------------------------------



 



     THE PARTIES have executed this Amendment on the respective dates set forth
below, to be effective as of the date first set forth above.

              LANDLORD:
 
            CARRAMERICA REALTY, L.P.,     a Delaware limited partnership,     by
its general partner:
 
            CARRAMERICA REALTY GP HOLDINGS, LLC,     a Delaware limited
liability company,     by its sole member:
 
            CARRAMERICA REALTY OPERATING     PARTNERSHIP, L.P.,     a Delaware
limited partnership,     by its general partner:
 
            CARRAMERICA REALTY CORPORATION,     a Maryland corporation
 
       

  By         /s/

       

  Its         Vice President

       

  Date         2/2/05

       
 
            TENANT:
 
            ADVANTA BANK CORP.
 
       

  By         /s/ John F. Moore

       

  Its         President

       

  Date         1/28/05

       

-4-



--------------------------------------------------------------------------------



 



EXHIBIT A

to

SEVENTH AMENDMENT TO COMMERCIAL LEASE



 

REMAINING SPACE

     The Remaining Space referred to in the foregoing instrument is shown on the
attachment.

-5-



--------------------------------------------------------------------------------



 



CONSENT AND CONFIRMATION OF GUARANTOR

     THE UNDERSIGNED, ADVANTA CORP., a Delaware corporation, the guarantor of
the Lease identified in the foregoing Seventh Amendment to Commercial Lease,
(i) consents to such amendment, (ii) agrees that the undersigned’s guaranty of
the Lease is in full force and effect and will continue to apply to the Lease,
as amended by the foregoing amendment, or as otherwise amended on or after the
date of this instrument, and (iii) agrees that the undersigned has no defenses
to the enforcement of such guaranty, which is and shall continue to be
enforceable in accordance with its terms.

     DATED: January 27, 2005

              ADVANTA CORP.
 
       

  By      /s/ Marcia M. Wilf

       
 
       

  Its      Vice President

       
 
       

  Date      1/27/05

       

-6-